         Case 1:19-cv-00203-CWD Document 43 Filed 10/26/20 Page 1 of 2




Dana M. Johnson, Idaho Bar #8359
Wilderness Watch
P.O. Box 9623
Moscow, Idaho 83843
Tel: (208) 310-7003
danajohnson@wildernesswatch.org

Matthew K. Bishop, pro hac vice
Western Environmental Law Center
103 Reeder’s Alley
Helena, Montana 59601
Tel: 406-324-8011
bishop@westernlaw.org

Peter M.K. Frost, pro hac vice
Western Environmental Law Center
120 Shelton McMurphey Blvd., Suite 310
Eugene, Oregon 97401
Tel: 541-359-3238
frost@westernlaw.org

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 WILDEARTH GUARDIANS, et al.,            Case No. 1:19-cv-00203-CWD

        Plaintiffs,                      PLAINTIFFS’ MOTION TO FILE
                                         AMENDED AND SUPPLEMENTAL
        v.                               COMPLAINT

 U.S. FOREST SERVICE, et al.,

        Defendants.
          Case 1:19-cv-00203-CWD Document 43 Filed 10/26/20 Page 2 of 2




        Pursuant to Local Rule Civ. 7.1(a) and FED. R. CIV. P. 15(a)(2) & 15(d), Plaintiffs

WildEarth Guardians et al. (“Guardians”) hereby respectfully file this motion seeking leave to

file an amended and supplemental complaint. Counsel for Guardians has conferred with counsel

for Defendants, and they intend to oppose this motion.

        For the reasons stated in the brief in support of this motion, the Court should grant it.

        Date: October 26, 2020.                  Respectfully submitted,


                                                 /s/ Peter M. K. Frost
                                                 Peter M. K. Frost, pro hac vice
                                                 Dana M. Johnson, Idaho Bar #8359




Plaintiffs’ Motion to File Amended and Supplemental Complaint, Case No. 1:19-cv-00203-CWD           1
